In an action to impress a trust and for an accounting and punitive damages, in which action and interlocutory judgment impressing a trust and directing an accounting had previously been entered and affirmed (Meltzer v. Klein, 34 A D 2d 734), defendants appeal, as limited by their notice of appeal and their brief, from so much of a judgment of the Supreme. Court, Kings County, dated December 16, 1971, as awarded plaintiff punitive damages of $10,000, Judgment modified, on the law and in the exercise of discretion, by striking from the last decretal paragraph thereof the award to plaintiff of $10,000 as punitive damages and accordingly reducing the further monetary amounts set forth in said decretal paragraph as follows: from $32,492.28 (plaintiff’s total award before costs and disbursements) to $22,492.28 and from $32,985.78 to $22,985.78 (plaintiff’s total award after costs and disbursements). As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, punitive damages to plaintiff are not justified by the facts in this case (cf. Greiss v. Royal Nat. Bank, 31 N Y 2d 1003; Vinlis Constr. Co. v. Roreck, 27 N Y 2d 687; James v. Powell, 19 N Y 2d 249, 260). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.